Sergeant, J.
The note on which this suit is brought was made to the plaintiff, Robert Porter. The defendant offered in evidence the declarations of the testator, George Porter, (the plaintiff’s father,) made to third persons in the absence of the plaintiff, tending to show that the note was really his, and that the money for the note was given by him, or on his account, to the defendant, his son-in-law, as an advancement. There is no principle of evidence that allows a defendant to show that a note made by him in favour of one person, was in reality in favour of another person, by the ex parte declarations of the taker. The dangerous consequences of sanctioning such a principle are too obvious to require comment. Nor are such declarations evidence of an advancement by afather to his child.] Verbal declarations of a parent, that money for which a note or bond is executed by a child was intended as an advancement, are evidence where they are part of the res gesta, and accompany the acts done; but not otherwise. The distinctions on this head are stated, and the cases cited in Haverstock v. Sarbach, 1 Watts & Serg. 390. It was there held, that declarations by a parent that he intended an existing debt should be an advancement, not substantiated by writing, not made to the child or assented to by him, nor accompanied by any'Rct, are not sufficient to destroy a debt secured by a legal instrument in full force, and change it into a gift by way of advancement ; whether offered by the son to defeat the recovery of the debt, or by the representatives of the father against the son to defeat his claim for a distributive share.
The present case is much' stronger, because in that case the bonds were given to the father; whereas here, the note was given to the plaintiff.
As the evidence should have been rejected, it becomes unnecessary to notice the charge of the court.
Judgment reversed, and venire facias de novo awarded.